PER CURIAM.
Appellant’s claim that he was entitled to more peremptory challenges as a matter of right was not presented to the trial court, and is thus not properly preserved for appellate review. See Maio v. State, 531 So.2d 1055, 1056-57 (Fla. 3d DCA 1988); Verreautt v. State, 411 So.2d 234, 234-35 (Fla. 3d DCA 1982).
We decline to entertain on this direct appeal appellant’s alternative claim that trial counsel was ineffective for failing to recognize that appellant was entitled to ten peremptory challenges, rather than six. This ruling is without prejudice to appellant to pursue a motion for postconviction relief in the trial court. We express no opinion on the merits of any such motion.
Affirmed.